Dominick L.Manoli: May it please the Court.
Felix Frankfurter: Mr. Manoli, before your proceed, as appendant to Justice Black's question before recess and after this here, would you be good enough to turn at page 94 of the record, the second paragraph, instead of what is now two, I'd like to put to you this supposition. Suppose instead of the present one, there was a recital which read as follow -- what we read as follows, "The union representative has been designated as bargaining representative by a majority of the employees of the production and shipping employees. The employer without accepting this representation, either denying or agreeing with it, designed to settled a disastrous strike, poses the following basis for settlement," and then go on with one -- the -- the rest of it and at the end of it, accepting on behalf of the International Ladies' Garment Workers by (Inaudible), that have been alright?
Dominick L.Manoli: I think in fact, in fact, despite the reservation made there, the employer could be according to this union exclusive -- exclusive representations status and that that would not have been alright --
Felix Frankfurter: (Voice Overlap) --
Dominick L.Manoli: -- if I understood the reservation correctly. I understand that on your -- on your proposal --
Felix Frankfurter: But I was only setting out in second clause of what is now two --
Dominick L.Manoli: You would -- you would --
Felix Frankfurter: -- and leave the rest standing.
Dominick L.Manoli: You would leave all of that in -- except for the qualification that the employer does not know whether the union is a majority or not, that way or --
Felix Frankfurter: You do not leave out --
Dominick L.Manoli: Oh --
Felix Frankfurter: -- or omit as he leaves.
Dominick L.Manoli: All of two.
Felix Frankfurter: All of -- not all of two. The second clause, after the semicolon, had put a period after the semicolon, shipping employees.
Dominick L.Manoli: Yes.
Felix Frankfurter: And then cut out the second -- the -- the following clause. Does you mean that, any employer recognizes the union, the union represents but then I'd make a disavowal that the employer doesn't know if it's correct or incorrect. He either accepts or rejects it.
Dominick L.Manoli: On our view, on our view in view of the fact that -- let's say that there's some ambiguity. I think Your Honor is trying to suggest that you made this --
Felix Frankfurter: In my -- in my proposal?
Dominick L.Manoli: In your proposal, you'd made this --
Felix Frankfurter: I don't mean to have any ambiguity except --
Dominick L.Manoli: That he is recognizing it is the bargaining representative, the majority of the employees under your proposal.
Felix Frankfurter: Well, you -- you might -- are you saying that as a matter of law my rephrasing would amount to recognizing it as the exclusive bargaining agent? Has I used language whereby I do not make any such assertion or make any such commitment?
Dominick L.Manoli: Well, let me --
Felix Frankfurter: I don't understand.
Dominick L.Manoli: Let -- let me say this.
Felix Frankfurter: I know I'm not a good draftsman but I do know if that's right.
Dominick L.Manoli: We've had, for example, cases in which the -- the contract on its face said that it was recognizing the union only for its members. But the contract however went on and prescribed terms for everybody.
Felix Frankfurter: Well --
Dominick L.Manoli: And --
Felix Frankfurter: -- everybody wants to take advantage I understood.
Dominick L.Manoli: And after the contract has been signed, the union has been acting as the exclusive bargaining representative for everybody, the fact that the contract did not specifically say so. If, in fact, if, in fact, the union by virtue of the contract terms applying to everybody and by a virtue of its post contract conduct is acting and being recognized as the exclusive bargaining representative.
Felix Frankfurter: I don't understand any of those things. They're all in your mind. Suppose I'd make a further disavow. And in no -- I -- I make the union represents this, the employer neither accept -- neither accepts nor rejects it, but decide to settle a -- a disastrous strike and therefore offered the following to all employees. Now, you said that as a matter law, that in -- that would make the union be the exclusive bargaining authority.
Dominick L.Manoli: No. Now, I understand it more clearly, I think, what Your Honor is after. I think that the employer in this case, and this is one the arguments made on the other side, that our position would have barred this employer from dealing with issuing and for the purpose of settling the strike. Now, the employer could talk to almost anybody about the settling the strike but whether or not, whether or not that settlement would be binding upon the employees would depend upon what the union or whoever it was that was entering into the settlement, to this alleged settlement with the employer, whether or not that party had the authority to speak, had the authority to speak on behalf of the employees. Now, if in this case here, the employer and the union and the employer saying, “I don't know if you have a majority or not, but let's talk --
Felix Frankfurter: I don't care.
Dominick L.Manoli: I don't care. Let's talk about the settlement of the strike. That -- that settlement would not have been binding in our -- under our view, would not have been binding upon the employees, because only a majority representative can speak for all of the employers, both the consenting as well as the nonconsenting -- consenting majority as well as the nonconsenting minority. An employer could talk to the president of the United States about settling a strike and the employees might respect that settlement. But it would not be binding upon them, because the President of the United States would not have authority to speak on their behalf and bind them.
Felix Frankfurter: By not mean -- binding means, they didn't have to accept it, he could make a final agreement with anybody else?
Dominick L.Manoli: hey -- the -- the employees would not have to accept it, that's right.
Felix Frankfurter: I meant to convey all that, and (Voice Overlap) --
Dominick L.Manoli: I'm sorry I misunderstood your question.
Felix Frankfurter: Well, I -- I don't get --
Dominick L.Manoli: I --
Felix Frankfurter: That would be alright. In other words, you do not -- the Board does not here contend that the employer cannot make in the absence of the existence of any exclusive bargaining agency either designated by the Board or agreed to be in existence by virtue of the fact that it is a majority by taking care of all the -- all the elements, the nonexistence either authenticated or in fact of a majority that can speak for the union, for this matter, the employer can make an agreement with anybody who represents anybody either a single individual himself or representing incorporate or a union speaking for less than the designated job.
Dominick L.Manoli: He can make an agreement. Now, if that union represents -- does not represent a majority, that agreement may be -- will be binding only upon the membership of that union.
Felix Frankfurter: Well, of course.
Dominick L.Manoli: It will not be binding upon the nonconsenting majority.
Felix Frankfurter: He couldn't -- he couldn't get the employees or not members of the union with benefits that he's offering.
Dominick L.Manoli: That's right. Now, when I concluded --
Earl Warren: Well, I wonder, Mr. -- Mr. Manoli, if we will -- wouldn't run into the same kinds of -- of a take to speak of in a situation of that kind. If -- if the unions could have bargained for themselves here but not for the others, and if they receive these benefits under this contract and those who were not members of the union did not receive those benefits, wouldn't that in itself be a -- a pressure upon the non-union members to -- to join the union so they would get the benefits?
Dominick L.Manoli: Your Honor, I should've also added to my answer to Mr. Justice Frankfurter's question at this whole problem of whether an employer can recognize a minority union even for its own members is a very difficult problem. Now, there have been several Board cases in which the Board has said, which the Board has said that the employer may bargain with the minority union for its members. This is in the absence of any majority representative of course. May bargain for -- but then he is under a duty not to discriminate against the non-union people in that -- in that unit. He's under a duty. Now, it may well be that the employer, in order to avoid a charge of discrimination, will have to extend the benefits which the minority union has obtain for its people to the non-members. But analytically, Your Honor, this does -- it's not the equivalent of saying that the union has been speaking for the -- for the non-members. It's something that may flow from the fact that the employer has made a bargain with the minority union, that the only way he can save himself against the charge of discrimination with respect to the non-members is to give them the same benefit.
Earl Warren: Well, I see --
Dominick L.Manoli: But --
William J. Brennan, Jr.: (Inaudible)
Dominick L.Manoli: Yes sir.
William J. Brennan, Jr.: (Inaudible)
Dominick L.Manoli: Well, there -- practically there is no difference, of course, that in effect, the union has called the two, has called the two for the -- for the non-members, as well as -- for its own members.
William J. Brennan, Jr.: (Inaudible)
Dominick L.Manoli: But, Your Honor, let's take a case like this. Suppose that -- suppose the General Motors enters into a some sort of bargaining contract with its -- with its people, Ford will probably have to follow that the union that General Motors has called the two but is surely is not bargaining, that union is not bargaining for the people over -- over Ford at the same time, just the economic realities that caused an employer to do certain things. Now, here, in the case of a minority union be in accordance to certain benefits for its people, and as I say this is a wholly unexplored issue, because while there are these Board cases that say that the minority union may bargain for its people provided the employer does not withhold the benefits from its -- from the other -- from the non-union people, the Board in its latest decision on this subject has said, “We are reserving judgment on that problem.” And I think it's really never been studied, explored completely. But at any rate, whatever books or whatever cases there are the Board on this subject, they do say that the employer may not, may not withhold the benefits from the non-union employees if the only reason is for withholding the benefits are that they are non-union.
Earl Warren: Well, that -- that was differentiated from the illustration that you made of Ford and General Motors, wouldn't it, because Ford would not be required to -- to give the benefits that General Motors gave.
Dominick L.Manoli: That -- there is that difference, Your Honor, but again, I say that it's not analytically, analytically -- and I think you do have to pay attention to the analysis of the -- what it -- what the situation is analytically. It's not because the minority union has been bargaining, it has been bargaining for it's -- for the non-members that the non-members obtained the benefits which have been given to the members.
Earl Warren: Not this ruling that you -- you just mentioned, is that -- is that just the Board's interpretation of its powers?
Dominick L.Manoli: That's what the Board has said, Yes, Your Honor.
Earl Warren: They said.
Dominick L.Manoli: Yes. The only other word that I know that deals with the subject is this Court's decision to Consolidated Edison and it's largely dictum, I think. But the Court there apparently seem to give approval to members only contract but it didn't go on to say what the employer would have to do with respect to the non-members.
Felix Frankfurter: Now --
Potter Stewart: Would -- there would, in addition to your analytical difference which is --
Dominick L.Manoli: I will accept that note.[Laughs]
Potter Stewart: -- which is correct. There would be the very practical difference, would there not, in a minority contract wouldn't be a bar to a -- to an election the very next week?
Dominick L.Manoli: That's right. That's right, it's not a bar. It's not a bar and incidentally I'm -- as long as we're talking about contract bar, under the Board's rules, under the Board's so-called contract bar rules, this contract here, which on it's face, looks -- looks alright gives it -- presumably, is giving exclusive recognition to a majority union that this contract here would bar an election for the duration of the contract, the duration of the contract. Now, Judge Fahy in the court below, whose opinion I respect the great deal, he dissented. Judge Fahy here said, “Well, those -- that's merely the Board's rules that the contract -- the contract has barred in election.” But I think we have an additional answer even if, even if this contract would not a bar to an election, never the -- and we did go to an election upon the -- some petition to determine who the representatives are. This union by virtue of the recognition which -- to which is not been entitled to has obtained a certain amount of -- of support. It enters a list with a -- with a marked advantage by having -- by virtue of the fact that it has this exclusive recognition.
Felix Frankfurter: Now, may I ask a further question, about the question who along -- regarding the subject that Justice Black raised.
Dominick L.Manoli: Yes.
Felix Frankfurter: And then you answered as you did why shouldn't it -- what is the reason why the terms, the provisions of this contract couldn't be enforceable to those because the members of the union even assuming they're still merely a minority of the -- member of the employee. I -- I quite follow your tainted momentum of -- of recognize -- recognition and all that. But why, is it because, for all one knows, some people would rather state out on strike in other month -- in other month on a -- on a theory that a successful or disastrous strike that the employer may use to there advantage. Is it that the momentum of this agreement in itself leads them to throwing their (Inaudible) and say, “Oh, what's the use?” They've now the -- this -- this union is going to be it?Are those the considerations?
Dominick L.Manoli: No, Your Honor, the considerations are these. That the union has acquired, has acquired this contract.
Felix Frankfurter: Don't talk to the exclusive -- to the validity of the exclusive features.
Dominick L.Manoli: I'm talking to the contract as a whole.
Felix Frankfurter: I'm just talking --
Dominick L.Manoli: I'm talking of the contract as a whole.
Felix Frankfurter: -- to the continuing validity of the -- of -- of all provisions other than the exclusive permission.
Dominick L.Manoli: This union obtained this contract only by virtue of the fact that it claim to be exclusive -- exclusive bargaining representative and by virtue of the fact that the employer accorded that that kind of exclusive recognition. And we say, Your Honor, we say, Your Honor, that those two elements, the illegal -- the illegal recognition is inseparable from the union's having obtained this contract.
Felix Frankfurter: But as -- as to own its membership, it could have obtained an agreement with all those provisions if it has not professed to the extent.
Dominick L.Manoli: It could -- it could've done that, but that isn't what happened. And I think that the Board is entitled to say, to -- to wipe the slate clean, to wipe the slate clean. In answer to Mr. Justice Black's question, now, conceivably the Board could've said that this contract is alright, is alright with respect to those members of the union who's membership antedated, was membership antedated the support, the -- the illegal recognition of the union. And then the Board might have said, you might have gone a distinction between those people on those who joined after. Those who joined after and the Board might have said, “Well, with respect to those who joined after, their membership is tainted. Well, at least we cannot determine whether it was uninfluenced by the fact that the union had obtained exclusive recognition.” The Board could have done that but I suggest, Your Honor, I suggest, Your Honor, that this is not a very clean cut satisfactory solution that what it seems to be good, solid, practical solution to this problem is to restore these employees the freedom to choose.
Hugo L. Black: Well, may I ask you a question because I -- I don't quite get this. Maybe -- maybe past cases have cited what I will ask you. What would be -- have been the effect to this contract if Section 2 had not been in it. They've said the numbers of our union. In view of Section 2 act, not that.
Dominick L.Manoli: Just members only contract.
Hugo L. Black: Yes.
Dominick L.Manoli: Members only contract. Well, Your Honor, I've already indicated that there are three Board decisions that I am aware of in which have the Board has said that a members only contract is alright provided the employer does not withhold the benefits from the non-members --
Hugo L. Black: Yes.
Dominick L.Manoli: -- by virtue of they are --
Hugo L. Black: I talking about --
Dominick L.Manoli: -- merely by virtue if they are non-union.
Hugo L. Black: Do I understand you to say that it cannot be possible that if they had made this contract, 127 men of a six men are non-union had made it to six men that the Board withhold that the company wasn't bound to pay the wages that it said it will pay in here or would left out number two?
Dominick L.Manoli: Well, Your Honor, that was not the situation in this case.
Hugo L. Black: I -- I understand -- I understand that.
Dominick L.Manoli: But --
Hugo L. Black: I'm assuming to added number two is not bad.
Dominick L.Manoli: Yes, sir.
Hugo L. Black: But what about? Would that be a good contract or not with reference to the union members? Did they call off this strike and did they go back to work under the agreement it made?
Dominick L.Manoli: It's a -- this union had made a union members contract.
Hugo L. Black: Did they call off this drive and go back to work?
Dominick L.Manoli: Yes, they did.
Hugo L. Black: They did.
Dominick L.Manoli: They didn't go back to work.
Hugo L. Black: And there was an agreement that they would pay him $1.10 per hour after 60 days and other payments. Have they paid him that?
Dominick L.Manoli: I assume they have.
Hugo L. Black: Does the record show?
Dominick L.Manoli: It doesn't show in the contrary, no.
Hugo L. Black: Well, is it your believe that they couldn't enforce that?
Dominick L.Manoli: Yes. We -- we say --
Hugo L. Black: If they call that they made a mistake, I'm -- I assume it's -- just what -- what said here that they had one clause in the contract that they want to represent them all. Although it did plainly show that they were calling their men off that strike by reason of this evidence.
Dominick L.Manoli: This contract, as a whole, Your Honor, it's our position that this contract, as a whole, represents the fruits of an unfair labor practice by illegal conduct, namely, the obtaining by the issuing of a type of recognition to which it was not entitled in the first place.
Hugo L. Black: Well, that it -- it (Voice Overlap) --
Dominick L.Manoli: Now, what the situation would have been, what the --
Hugo L. Black: (Voice Overlap) exclude the contract, but suppose it does, why does the Board have to treat as inseparable?
Dominick L.Manoli: Because it makes, as I say, you cannot disentangle, you cannot disentangle the fact that this contract was obtained by a union on the basis that it was the exclusive representative of these employees. And because you cannot disentangle --
Hugo L. Black: Therefore, you can punish the employees by depriving them with the benefits of -- of this contract?
Dominick L.Manoli: I don't think -- your -- your --
Hugo L. Black: Well, it's depriving him of the benefits of it, isn't it?
Dominick L.Manoli: They're not -- they will not be legally entitled to these benefits. That's true. They will not be legally entitled although the employers are not required to change him. But under the Board's order, however, he is not required to maintain this and they would have no contractual rights to those -- to those benefits.
Felix Frankfurter: Your last statement gets down to a little more concreteness with the problem that's put to you. You are not suggesting that -- that the company could recover past payments.
Dominick L.Manoli: No, sir.
Felix Frankfurter: You're not suggesting that they couldn't -- are you -- are you implying that they couldn't, the next day, make a -- the identical contract limited to the members? The next day, suppose they just say, “This contract is no good for the reasons indicated but it's tied up with the -- an illegal starting point --
Dominick L.Manoli: Under the Board --
Felix Frankfurter: -- we now make an agreement limited to the members," would that be alright the next day?
Dominick L.Manoli: Under the Board's order.
Felix Frankfurter: So when you talk about (Voice Overlap) --
Dominick L.Manoli: Under the Board's order --
Felix Frankfurter: They could not (Voice Overlap) --
Dominick L.Manoli: Let me finish. Yes. I haven't finished, Your Honor. Under the Board's order, they cannot enter in that contact until after there's been an election. Now, if there is an election held, if there's an election held and this union wins the majority of the employers and of course, it's free to enter the contract bargaining --
Felix Frankfurter: You mean they can't make any agreement as to the way as they paid them until there is an election?
Dominick L.Manoli: That's right. This union cannot --
Felix Frankfurter: I'm not talking about --
Dominick L.Manoli: -- under -- under the Board's order. Under the Board's order, this union --
Felix Frankfurter: Could they make it individually with every member? Could they just enumerate 123 men?
Dominick L.Manoli: They can -- the -- the employer can deal -- can deal with the -- with these employees. They can deal with some other union --
Felix Frankfurter: But practically (Voice Overlap) --
Dominick L.Manoli: -- with some other union --
Felix Frankfurter: -- every provision of this contract could renew to the benefit of the members, couldn't it? The very terms of your proviso provides that.
Dominick L.Manoli: If this contract had been entered into a non-members only basis but it wasn't.
Felix Frankfurter: No, no, no. Let's go back to nine. What does nine say? It doesn't prevent the -- the employers from doing exactly what the contract implies without having the union speak for them, isn't that right? Where is that provision, the proviso?
William J. Brennan, Jr.: Page 10, top page.
Felix Frankfurter: Now --
Dominick L.Manoli: Does the order --
Felix Frankfurter: (Voice Overlap) prejudice the assertion by employees of any right may have thereunder. Now, could it -- couldn't the employer say, “No, the union can't speak for you but you can speak for yourself,” and the following 123, 168 whatever the number is, will have the following -- their working conditions and wages.
Dominick L.Manoli: It could that.
Felix Frankfurter: Alright. So that practically, we are talking by a lot of abstract question, aren't we?
Dominick L.Manoli: He could do that, but it's not this union that can deal with this employer.
William J. Brennan, Jr.: Well, let me see, Mr. Manoli, let me approach little differently. With number two in it, as I understand that under the Board's order --
Dominick L.Manoli: Is this number two or the --
William J. Brennan, Jr.: This is on page 94.With that paragraph two in it?
Dominick L.Manoli: Yes. Yes, sir.
William J. Brennan, Jr.: The recognition provision. With that in it, as I understand it, under the Board's order, the employer is free notwithstanding the contract term is not expired, the next day unilaterally the same.
Dominick L.Manoli: Yes, sir.
William J. Brennan, Jr.: But if number two were not in it and remembers -- members only agreement --
Dominick L.Manoli: Yes, sir.
William J. Brennan, Jr.: -- then the employer would not be free during the contract terms, unilaterally the same.
Dominick L.Manoli: That would present a wholly different problem. Let me put it that way.
Felix Frankfurter: In short, what you are saying is, if I understand your argument, that this Court has again and again and again, three against, and I think at least three, the are more decisions into that, spoking severely against utilizing a minority union as the spokesman for the union because it gives the minority by recognition of the union to which it isn't entitled, a momentum to which it is not entitled. That's the essence of your --
Dominick L.Manoli: That's --
Earl Warren: Mr. Manoli, may I interrupt you just once more. If -- if this were just a members only contract, how long would it take to -- to get an election?
Dominick L.Manoli: Well, Your Honor, the employees could file a petition, and I think that our average time these days on processing a petition of that kind, provided there are no complications, no extended hearings, with respect to units, other matters of that kind. That -- I think our average time today is running about 45 days between the filing of a petition and the holding of an election.
Felix Frankfurter: And now that -- when you say if there are no complication and how many cases are there complications?
Dominick L.Manoli: Well, there are a good many that in which our complications and the time we run long longer than that. Thank you.
Morris P.glushien: May it please the Court.
Earl Warren: Mr. Glushien.
Morris P.glushien: I think to answer a question that Mr. Justice Frankfurter put to Mr. Manoli earlier, our brief does indicate the number of organized employees out of a total labor force and the figure is approximately 15 million out of 60 million or one out of four and we cite a --
Felix Frankfurter: You mean industrial workers?
Morris P.glushien: Industrial workers, sir. It's one out of four according to the latest study of the Bureau of Labor Statistics which you will find on page 35 of our brief. And also, in the two years from 1956 to 1958 which are the latest available figures, the union population declined by 400,000 members.
Felix Frankfurter: Thank you very much.
Morris P.glushien: That's on page 108. Now, Mr. Manoli, I think, was sparring or answering questions in which there is a real dilemma, apparently, from the Board's point of view. I think Mr. Manoli was indicating that if you have a members only contract with the same terms applicable to everybody, it constitute a kind of exclusive recognition. That would be bad if the union were a minority union presumably. But if they were members only contract with different terms, then as the Board has held, it would be discrimination. So which ever leg of the dilemma you're on, you're in difficulty and that is not the only dilemma that the Board's presentation presents. Let's turn to the question of good faith doubt. The Board cases hold that if an employer does not have a good faith, honest doubt of a union's majority, it is the employer -- but nevertheless asks for a definitive proof of majority, the employer is bargaining in bad faith if it turns up that the union did have a majority. Conversely, however, if the employer who has no good faith, doubt and beliefs, honestly that the union has a majority doesn't ask for definitive proof, then as the Board is now urging to this Court, He acted as (Inaudible). And if it turns out ultimately that the union didn't have the majority, in that case, the employer is been guilty of the illegal assistance and support which is -- gives rise to that old saw, which many of you, I'm sure, are familiar with, that a foresight were as good as hindsight, we'd be better off by a damp site but that is not the way law ought to be made. Now, I want to add one other thing that under the Board's order, and this has not been brought out, if an election were conducted and lost by the union, it couldn't even represented to all members the way the order is phrased, not even its own members.
Hugo L. Black: What page --
Morris P.glushien: It has --
Hugo L. Black: -- what page is that?
Morris P.glushien: Well, I think, Mr. -- it's on -- it can -- it is on page 9, I believe or take the page 9, the employer is debarred from recognizing the ILG as the representative any of its employees or less than two until it demonstrates its exclusive statement -- exclusive status in a Board conducted election. That's paragraph 1 (b) on page 9. And the remedy part by the way, Mr. Justice Black, bears that out, too. Several times they've repeat that. So that the union couldn't -- there's a members only representative unless he becomes the majority representative, and I think that's an absurd order. Now, Mr. Manoli has several times talked about wiping the slate clean that has a marked advantage over any other, these are cliches which the Board has repeated many times, and I ought to understand the kind of thinking that goes into it, but I think these cliches ought not to be a substitute for facts that a particular case ought to be looked at in its own context. And if in a particular case, as we think here, the union did not get any marked advantage. It settled the strike, it got benefits for the workers and the exclusive recognition clause, I think, was just an addendum which, in a practical effect, had no reality and that the October 10th contract, as I said earlier, resulted in a fair uncoerced -- came after a fair and uncoerced majority and that the union should be entitled the bargaining rights. Thank you very much.